Citation Nr: 0738178	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO. 05-12 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine, for the period 
April 28, 2003, to May 7, 2003, and since July 1, 2003.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active service from May 1977 to February 
2002.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which assigned a 20 percent rating for degenerative 
disc disease of the lumbar spine, effective April 28, 2003.

In January 2005, the RO awarded the veteran a temporary total 
rating due to surgical or other treatment necessitating 
convalescence, effective May 8, 2003, to June 30, 2003. 
Hence, the Board's consideration of the claim for an 
increased rating is limited to periods before and after the 
assignment of that rating.

In October 2007, the veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of the hearing is of record. 


FINDINGS OF FACT

1. The veteran's degenerative disc disease of the lumbar 
spine is not manifested by forward flexion of the lumbar 
spine limited to 30 degrees or less, severe limitation of 
motion of the lumbar spine, or incapacitating episodes having 
a total duration of at least four weeks during the past 12 
months.

2. The veteran's degenerative disc disease of the lumbar 
spine is manifested by slightly diminished reflexes of the 
right lower extremity's ankle and knee.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 20 
percent for degenerative disc disease of the lumbar spine 
have not been met. 38 U.S.C.A. § 1155 (West Supp. 2006); 38 
C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5293 (effective 
prior to September 26, 2003); Diagnostic Code 5243 (effective 
September 26, 2003).

2. The criteria for a separate disability rating of 10 
percent for right lower extremity radiculopathy have been 
met. 38 U.S.C.A. § 1155 (West Supp. 2006); 38 C.F.R. §§ 4.1-
4.14, 4.71a, Diagnostic Code 5293 (effective prior to 
September 26, 2003); Diagnostic Code 5243 (effective 
September 26, 2003); 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of an RO letter dated in June 2003. This letter effectively 
satisfied the notification requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate the claim for an increased 
rating; (2) informing the veteran about the information and 
evidence VA would seek to provide; and (3) informing the 
veteran about the information and evidence he was expected to 
provide. While the veteran has not explicitly been advised to 
provide any evidence in his possession that pertains to his 
claim, the claims file reflects that the veteran has 
submitted evidence in support of his claim. In this regard, 
the veteran submitted medical evidence from his private 
physician dated from March 2002 to January 2004. Given that 
fact, as well as the RO's instructions to him, the Board 
finds that the veteran has, effectively, been put on notice 
to provide any evidence in his possession that pertains to 
the claim. Accordingly, on these facts, the RO's omission is 
harmless. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if the 
benefit is granted. Although the RO did not advise the 
veteran of the information related to assigning an effective 
date, as the decision herein denies the claim for an 
increased rating for degenerative disc disease of the lumbar 
spine, no effective date is being, or is to be, assigned; 
hence, there is no possibility of prejudice to the veteran 
under these requirements. In addition, although this decision 
grants a separate rating for his right lower extremity 
radiculopathy, the effective date will be assigned by the RO 
in a subsequent rating decision, and the veteran will be able 
to appeal that decision if so desired. Therefore, there is 
also no prejudice to the veteran regarding the grant of a 
separate rating for his right lower extremity radiculopathy.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, private medical records, and reports of VA 
examination are associated with the claims file. 
Additionally, the veteran presented testimony at a Board 
hearing in support of his claim and the hearing transcript is 
of record.

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.


Merits of the Claim

The veteran was granted service connection for degenerative 
disc disease of the lumbar spine. Effective April 28, 2003, a 
20 percent rating was assigned for his service-connected 
disability. The veteran is now seeking a disability rating in 
excess of 20 percent for his back disability. 

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4. The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board notes that the criteria for rating disabilities of 
the spine were amended since the veteran filed his claim. The 
Board is required to consider the claim in light of both the 
former and revised schedular rating criteria to determine 
whether an increased rating for the veteran's low back 
disability is warranted. VA's Office of General Counsel has 
determined that the amended rating criteria, if favorable to 
the claim, can be applied only for periods from and after the 
effective date of the regulatory change. See VAOPGCPREC 3-00; 
38 U.S.C.A. § 5110(g).  

Under applicable rating criteria, intervertebral disc 
syndrome is evaluated either on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation. 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5293 (effective September 23, 2002).

A 40 percent rating requires incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months. A 60 percent rating requires 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months. An "incapacitating 
episode" is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest and 
treatment prescribed by a physician. 38 C.F.R. § 4.71a, DC 
5293 (effective September 23, 2002). 

Effective September 26, 2003, that portion of the rating 
schedule pursuant to which diseases and injuries of the spine 
are evaluated was revised. DC 5293 for rating intervertebral 
disc syndrome was changed to DC 5243, which provides that 
ratings are now based on either the general rating formula 
for diseases and injuries of the spine (effective September 
26, 2003), or on the basis of incapacitating episodes (the 
criteria for which remain unchanged from September 23, 2002), 
whichever method results in a higher rating when all 
disabilities are combined under 38 C.F.R. § 4.25.

The General Rating Formula for Diseases and Injuries of the 
Spine provides for assignment of a 40 percent rating for 
forward flexion of the thoracolumbar spine at 30 degrees or 
less or favorable ankylosis of the entire thoracolumbar 
spine; a 50 percent rating for unfavorable ankylosis of the 
entire thoracolumbar spine; and a 100 percent rating requires 
unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a, 
General Rating Formula for Disease and Injuries of the Spine 
(2007).

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a disability rating in excess of 20 percent for his 
degenerative disc disease of the lumbar spine. However, the 
Board finds that a separate rating of 10 percent for the 
veteran's radiculopathy of the right lower extremity is 
warranted.  

An April 2003 non-VA medical record from T.J., M.D. indicates 
that the veteran complained of right hip pain, pain involving 
the anterior thigh and shin, and numbness from the knee to 
the ankle. He denied any left leg symptoms and had no low 
back pain. Physical examination revealed no tenderness to 
palpation of the back and a negative straight leg raise at 80 
degrees. The neurological examination revealed normal motor 
strength of the lower extremities. Deep tendon reflexes were 
absent in the right knee jerk and normal throughout the rest 
of the lower extremities. Sensation to light touch and 
pinprick were reduced in the right L4 and L5 dermatome. Dr. 
T.J. noted that the veteran had a right L4 radiculopathy. 
Remaining records dated from October 2002 to April 2003 
reveal that the veteran complained of low back pain and right 
hip pain.

On June 2003 VA examination, the veteran reported that he had 
chronic back pain with painful spasms occurring two to three 
times yearly, which lasted for one to two weeks at a time. 
His ability to perform daily functions during flare-ups was 
limited due to debility caused by back pain, which traveled 
down his right leg. He stated that the physician had 
recommended bed rest for his condition as needed. It was 
noted that the veteran was recuperating from back surgery and 
the full outcome of his condition was not certain at the time 
of the examination. The veteran was able to perform daily 
activities of hygiene, but was not able to vacuum and push a 
lawn mower. He was currently employed. Physical examination 
revealed muscle spasm and radiating pain on movement. There 
was bilateral negative straight leg raising. The veteran was 
unable to perform complete evaluation of range of motion of 
the lumbar spine due to his recent surgery. Neurological 
examination revealed normal motor and sensory function. The 
right lower extremity reflexes for knee jerk and ankle jerk 
were both 1+ and the left lower extremity reflexes were 
normal.

On February 2005 VA examination, the veteran reported that 
his spine hurt constantly and pain traveled to the lower 
extremities. The pain was elicited by physical activity and 
stress and was relieved by rest and medication. He reported 
that he had incapacitating episodes as often as one time per 
year that lasted for three days. Over the past year, he had 
no incidents of incapacitating episodes, but he stated that 
the condition resulted in several times lost from work per 
year. Physical examination revealed normal range of motion in 
flexion with pain at 90 degrees, extension to 20 degrees with 
pain at 20 degrees, and normal range of motion in bilateral 
lateral flexion and bilateral rotation with no pain. After 
repetitive use, range of motion of the lumbar spine was 
additionally limited by pain and lack of endurance, with pain 
being the major functional impact. Range of motion was not 
additionally limited by fatigue, weakness, and 
incoordination. Neurological examination revealed normal 
motor and sensory function. Reflexes of the right lower 
extremity (knee jerk and ankle jerk) were 1+ and reflexes of 
the left lower extremity were normal. The examiner noted that 
the veteran had slight limitation of bending and squatting 
and his ability to lift heavy weights was also reduced.

During his October 2007 Board hearing, the veteran testified 
that he experienced numbness on his right leg and he could 
not do things he could do before, including lifting heavy 
weights. Tasks such as washing his car or mowing the lawn 
caused pain the following day. He also stated that he missed 
three days of work that year because of his degenerative disc 
disease of the lumbar spine. The days missed from work were 
prescribed by his physician. That year, he needed to drop out 
of vocational rehab because of the prolonged sitting at work 
and at school. Regarding the veteran's most recent VA 
examination, he stated that he performed forward flexion with 
his hands on his thighs, which supported his motion and 
allowed him to flex forward farther than he normally would 
without the use of his hands on his thighs.

As noted in the evidence above, the veteran's reported 
incapacitating episodes over the last year did not last for 
at least four weeks. Therefore, DC 5293, in effect at the 
time the veteran filed his claim, cannot serve as a basis for 
an increased rating based upon incapacitating episodes. 
38 C.F.R. § 4.71, Diagnostic Code 5293 (effective September 
23, 2002).

Next, with respect to the veteran's orthopedic 
manifestations, the Board notes that prior to September 26, 
2003, a 20 percent rating was assigned for moderate 
limitation of motion and a 40 percent rating was assigned for 
severe limitation of motion of the lumbar spine. 38 C.F.R. § 
4.71a, DC 5292 (effective prior to September 26, 2003). 
According to the February 2005 VA examination, the veteran's 
range of motion of the lumbar spine was normal except for the 
veteran's range of motion in extension, which was only 
limited by 10 degrees. This limitation of motion is not found 
to be severe. Therefore, a rating in excess of 20 percent is 
not warranted based on the veteran's orthopedic 
manifestations of the degenerative disc disease of the lumbar 
spine using the rating criteria in effect prior to September 
26, 2003. 38 C.F.R. § 4.71a, DC 5292 (2003). In addition, as 
the veteran's range of motion in forward flexion is not shown 
to be limited to 30 degrees or less, a rating in excess of 20 
percent for his degenerative disc disease of the lumbar spine 
is not warranted using the revised rating criteria. 38 C.F.R. 
§ 4.71a, DC 5243 (2007).

In addition to the above schedular criteria, the Board also 
finds that a disability rating in excess of 20 percent is not 
warranted based on functional loss due to pain, weakness, 
fatigability, or incoordination of the lumbar spine. See 38 
C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. 
App. 202, 204-08 (1995). The Board notes that repetitive 
range-of-motion testing in February 2005 revealed additional 
limitation of motion from pain and lack of endurance. 
However, this additional limitation of motion was not noted 
in degrees. At any rate, his limitation of motion was not 
shown to rise to the level of limitation of motion to 30 
degrees, which is required for the next higher rating for 
diseases of the lumbar spine according to the revised 
criteria. 38 C.F.R. § 4.71a, DC 5243 (2007). Nor was it found 
to be severe to warrant an increased rating according to the 
criteria in effect prior to September 26, 2003. 38 C.F.R. 
§ 4.71a, DC 5292 (2003).

However, the private medical records from Dr. T.J., and the 
June 2003 and February 2005 VA examination reports show that 
the veteran's right lower extremity reflexes were slightly 
diminished. As any neurological manifestations of the 
veteran's degenerative disc disease of the lumbar spine are 
to be separately rated, the veteran's slight right lower 
extremity radiculopathy should be assigned a 10 percent 
rating under 38 C.F.R. § 4.124a, DC 8520 (2007). See 
38 C.F.R. § 4.71a, DC 5293 (Note 2) (2003); see also 
38 C.F.R. § 4.71a, DC 5243 (Note 1) (2007).

As a final matter, regarding the veteran's argument that he 
would not have been able to flex as far as he did during the 
February 2005 VA examination without the use of the support 
of his hands on his thighs, the reported findings in the 
examination report are sufficiently detailed with recorded 
history, clinical findings, to include the veteran's range of 
motion of the lumbar spine and at what range pain began, and 
pertinent diagnoses. Additionally, it is not shown that the 
examination was in some way incorrectly prepared or that the 
VA examiner failed to address the clinical significance of 
the veteran's lumbar spine disability. In addition, there are 
other pertinent records on file and they are consistent with 
the exam results. As such, the Board finds that additional 
development by way of another examination would be redundant 
and unnecessary.

The Board thus concludes that the veteran's degenerative disc 
disease of the lumbar spine does not meet the criteria for a 
disability rating in excess of 20 percent under applicable 
rating criteria. Because the preponderance of the evidence is 
against the veteran's claim, the doctrine of reasonable doubt 
is not for application. 38 U.S.C.A. § 5107(b). However, a 
separate rating of 10 percent is warranted for the veteran's 
mild right lower extremity radiculopathy that is related to 
his degenerative disc disease of the lumbar spine.


ORDER

A rating in excess of 20 percent for degenerative disc 
disease of the lumbar spine, for the period April 28, 2003, 
to May 7, 2003, and since July 1, 2003, is denied.

A separate rating of 10 percent for right lower extremity 
radiculopathy is granted, subject to the laws and regulations 
governing the payment of VA compensation.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


